                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

CHARLES DAVID EARWOOD                                                        PETITIONER


v.                           NO: 3:18-CV-00157 BSM-JTR

MIKE ALLEN, Sheriff, Crittenden
County Detention Center                                                     RESPONDENT

                                          ORDER

       The recommended disposition [Doc. No. 7] submitted by Magistrate Judge J. Thomas

Ray and Charles David Earwood’s objections have been received. After de novo review of

the record, the recommended disposition is rejected. On August 24, 2018, Earwood was

ordered to either pay the $5 filing fee or file a properly completed application to proceed in

forma pauperis within thirty (30) days. Doc. Nos. 3 & 6. On August 31, 2018, Earwood

filed a notice requesting that the Crittenden County Detention Facility (“CCDF”) forward the

$5 fee on his behalf. Doc. No. 5. On September 14, 2018, Earwood again was ordered to

pay the fee or file an application, this time by October 5, 2018. Earwood failed to comply.

       Accordingly, Earwood is directed, by November 19, 2018, to either pay the $5 filing

fee or submit a properly completed application to proceed in forma pauperis. As Judge Ray

explained in his September 14, 2018 order [Doc. No. 6], Earwood may provide a copy of this

order to officials at CCDF and request that they send the $5 filing fee to the clerk or give

Earwood $5 from his account so that he may send the fee himself. Earwood is advised that

his case will be dismissed for failure to prosecute if he fails to comply with this order. See
Local Rule 5.5(c)(2); Fed. R. Civ. P. 41(b).

       The clerk is directed to send Earwood another copy of Judge Ray’s August 24 and

September 14, 2018, orders along with this order.

       IT IS SO ORDERED this 5th day of November 2018.

                                                    _________________________________
                                                     UNITED STATES DISTRICT JUDGE
